Appellant was convicted of the offense of unlawfully being in possession of prohibited liquors.
The trial court properly sustained the State's motion to strike appellant's (defendant's) motion to quash the venire. It was not set forth by appellant's said motion that the drawing of said venire was not in accordance with statutory provisions.
There was no error in sustaining the State's motion to strike defendant's (appellant's) plea in abatement. The same was not verified; nor was there anything shown to obviate the necessity of said verification. Code 1923, § 5197.
There were a great many exceptions reserved during the trial. We have carefully examined the ruling underlying each of them.
The excellently prepared brief filed here on behalf of the Attorney General takes up, in order, each ruling to which exception was reserved, which is not obviously correct, and cites appropriate authority demonstrating that said ruling was not infected with error prejudicial to appellant.
But as the rulings in question involve no more than elementary principles of law, and as the correctness of the conclusions reached regarding them by the said Attorney General are not controverted by a brief on behalf of appellant, we do not see that any good purpose is to be served by our discussing same seriatim.
It being clear that no error of which appellant has a right to complain occurred in the proceeedings in the court below, the judgment is affirmed.
Affirmed.